DETAILED ACTION

In response to Amendments/Arguments filed 5/12/2021.  Claims 1, 5, and 9-20 are pending.  Claims 1, 5, 9, 13, and 15 were amended.  Claims 2-4 and 6-8 were cancelled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defoer et al. (WO 2017/102704).
Defoer discloses a polyethylene-based laminated film for packaging with barrier properties.  Concerning claim 1, Defoer discloses the laminated film is based on polyethylene only, wherein the laminated film is a first and second film laminated together by an adhesive.  Specifically, Defoer discloses an embodiment comprising two ethylene-based layers that are laminated together with a solvent-based polyurethane adhesive, resulting in an OTR of 18.3 cc/m2/day (p. 34, lines 1-15; Table 4, IE4; abstract).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Defoer et al. (WO 2017/102704) in view of Schmidt et al. (WO 2015/057444).
Defoer discloses the above, including the use of a solvent-based polyurethane adhesive (p. 34, lines 1-15; Table 4, IE4).  However, Defoer is silent to the polyurethane adhesive formed from the claimed components.
Schmidt discloses a solvent-based polyurethane adhesive composition for reducing oxygen permeability in packaging.  Concerning claim 15, Schmidt discloses the polyurethane adhesive is formed from an isocyanate component that is a single species of a polyisocyanate (p. 3, lines 11-28) and an isocyanate-reactive component that is a hydroxyl-terminated polyester with a carrier solvent, formed from the same components, molecular weight, and melting point as claimed (pp. 3-5).  Regarding claim 16, the hydroxyl-terminated polyester is formed from a C3-C6 diol and a dicarboxylic acid that is the same as that claimed (pp. 3-4, starting at lines 29 on p. 3).

Claims 5, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Defoer et al. (WO 2017/102704) in view of Schmidt et al. (WO 2015/057444) with evidence from UL Prospector HDPE Sheet.
Defoer discloses a polyethylene-based laminated film for packaging with barrier properties.  Regarding claims 5-6, 9, and 12, Defoer discloses other polyethylene-based laminated films comprising a first film comprising layer A, which is a blend of LDPE and mLLDPE that is ethylene-octene (pp. 3-7) and layer B, which is HDPE, LLDPE, or MDPE (p. 3 and 11-12) and a second film comprising a sealant layer C that is a blend of LDPE and an mLLDPE that is an pp. 18-22), second and third layers C-2 and C-3 that comprise LLDPE and LDPE for C-2 and C-3 respectively (pp. 22-23), and layer D comprising HDPE (pp. 23-27).  The first and second films are laminated together by a solvent-based adhesive (pp. 27-28), wherein the resulting film structure is as follows: A/B/adhesive/C-3/D/C-2/C, wherein C is the sealant layer (A), B is the intermediate layer (B), A is the structural layer (C), and the adhesive layer is equivalent to the adhesive layer as claimed.  The laminated films have an OTR of less than 50 cc/m2/day (p. 28, lines 35-38).  However, Defoer is silent to the polyurethane adhesive formed from the claimed components. With respect to claims 7 and 13, layers C-3 and/or C-2 are equivalent the another film layer (E) as claimed.  Regarding claims 8 and 14, layer D is equivalent to the additional intermediate layer, which is formed from HDPE.  
Concerning claim 10, Defoer discloses the LDPE has a density from 910 to 930 kg/m3 (or 0.910 to 0.930 g/cm3) and a Tm of 110 to 120°C (p. 21, lines 29-36).  Regarding claim 11, HDPE has a density of at least 940 kg/m3 (or 0.940 g/cm3) (p. 24, lines 14-18) and as evidenced by the UL Prospector Sheet, HDPE also has a Tm of 259° to 277°F (or about 126° to 136°C).  However, Defoer is silent to the polyurethane adhesive formed from the claimed components.
Schmidt discloses a solvent-based polyurethane adhesive composition for reducing oxygen permeability in packaging.  Concerning claim 15, Schmidt discloses the polyurethane adhesive is formed from an isocyanate component that is a single species of a polyisocyanate (p. 3, lines 11-28) and an isocyanate-reactive component that is a hydroxyl-terminated polyester with a carrier solvent, formed from the same components, molecular weight, and melting point as claimed (pp. 3-5).  Regarding claim 16, the hydroxyl-terminated polyester is formed from a C3-C6 diol and a dicarboxylic acid that is the same as that claimed (pp. 3-4, starting at lines 29 on p. 3).  With respect to claim 17, the polyisocyanate is the same as that claimed (p. 3, lines 11-20).  In regards to claim 18, the carrier solvent is the same as that claimed (p. 4, lines 24-33).  Concerning claim 19, the adhesive further contains an acrylate viscosity modifier (pp. 5-6, starting at line 24 on p. 5).  Regarding claim 20, the ratio of the components is the same (p. 6, lines 19-31).  The adhesive composition of Schmidt provides bond strengths between layers is improved while also providing oxygen barrier properties at high retention, even after flex-crack tests (pp. 9-10, starting at line 17 on p. 9).  As such, it would have been obvious to one of ordinary skill in the art to use the adhesive of Schmidt as the adhesive of Defoer, for the above cited reasons.

Response to Arguments
Applicant’s arguments, see p. 7, filed 5/12/2021, with respect to the objection of claims 1, 5, and 9 have been fully considered and are persuasive.  The objection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous objection.

Applicant’s arguments, see p. 7, filed 5/12/2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see pp. 7-8, filed 5/12/2021, with respect to the 35 USC 102(a)(1) rejection under Kersten have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant's arguments filed 5/12/2021 with respect to the rejections under Defoer have been fully considered but they are not persuasive.  Applicant asserts that a metal layer is required in Defoer and the instant claims exclude metal layers in the laminate.  While it is noted that a first film forming the bag includes a metal or ceramic layer, the first and second films are all polyethylene layers.  Furthermore, the term “all-polyethylene” in combination with the comprising language recited in the claims does not necessarily exclude metal or ceramic layers.  Indeed, the term can be also interpreted as meaning the resins are all polyethylene.  As such, since the resin layers are all polyethylene, the laminate is an all-polyethylene laminate and would meet the limitations as claimed.

Applicant’s arguments, see p. 9, filed 5/12/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn.  While it is noted that the terminal disclaimer was not approved, the amendments have rendered the claims to be distinct from the ‘246 application.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783